DETAILED ACTION
1.	Claims 1-10 of U.S. Application 16/874639 filed on May 14, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 14, 2020 and May 27, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 5-7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi (U.S. PGPub No. 20160165736).
Regarding claim 1, Tsuboi teaches (see figs. 14 and 15 below) a drive device (¶ 26), comprising: an annular cover (380) having an inner peripheral opening portion (see annotated fig. 15 below) (¶ 89; ¶ 90);  

an inner peripheral adhesive (359) that adheres an inner peripheral end portion of the annular cover (380) to the drive unit (¶ 93; ¶ 95; ¶ 48); and 
an outer peripheral adhesive (358) that adheres an outer peripheral end portion of the annular cover (380) to the drive unit (¶ 93; ¶ 95; ¶ 105).

    PNG
    media_image1.png
    488
    607
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    472
    773
    media_image2.png
    Greyscale

Regarding claim 2/1, Tsuboi teaches (see figs. 14 and 15 above) the inner peripheral end portion is an annular shaped inner peripheral adhesion protrusion portion (387) that protrudes toward the drive unit (¶ 90; ¶ 99; ¶ 103), 
the outer peripheral end portion is an annular shaped outer peripheral 15adhesion protrusion portion (384) that protrudes toward the drive unit (¶ 90; ¶ 99; ¶ 101; ¶ 102), 
the drive unit includes an annular shaped inner peripheral adhesion recess portion (367) that faces the inner peripheral adhesion protrusion portion (387) (¶ 90; ¶ 95; ¶ 96; ¶ 103), and 
an annular shaped outer peripheral adhesion recess portion (363) that faces 2the outer peripheral adhesion protrusion portion (384) (¶ 90; ¶ 93 to ¶ 95; ¶ 101), and

the outer peripheral adhesive (358) adheres the outer peripheral adhesion protrusion portion (384) to the outer peripheral adhesion recess portion (363) (¶ 90; ¶ 93 to ¶ 95; ¶ 105).
Regarding claim 3/2/1, Tsuboi teaches (see figs. 14 and 15 above) the inner peripheral adhesive (359) adheres the inner peripheral adhesion protrusion portion (387) to the inner peripheral adhesion recess portion (367) in a continuous annular shape (¶ 90; ¶ 95; ¶ 96; ¶ 106), and 
the outer peripheral adhesive (358) adheres the outer 30peripheral adhesion protrusion portion (384) to the outer peripheral adhesion recess 21 / 24portion (363) in a continuous annular shape (¶ 90; ¶ 93 to ¶ 95; ¶ 105).
Regarding claim 5/2/1, Tsuboi teaches (see figs. 14 and 15 above) the annular cover (380) includes a positioning portion (385) for determining a position of the annular cover (380) with respect to the drive unit (¶ 99 to ¶ 104).
Regarding claim 6/5/2/1, Tsuboi teaches (see figs. 14 and 15 above) the positioning portion (385) is provided so as to protrude from the annular 20cover (380) in a direction along a protruding direction of the inner peripheral adhesion protrusion portion (387), and a protrusion amount of the positioning portion (385) is greater than a protrusion amount of the inner peripheral adhesion protrusion portion (387) (fig. 15; ¶ 90; ¶ 99 to ¶ 104).
claim 7/5/2/1, Tsuboi teaches (see figs. 14 and 15 above and annotated fig. 15 below) the positioning portion (387) includes an inclined portion (see annotated fig. 15 below) whose protrusion amount increases with distance from the inner peripheral adhesion protrusion portion (387) (fig. 15; ¶ 90; ¶ 99 to ¶ 104).

    PNG
    media_image3.png
    638
    624
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Matsuo et al (Matsuo) (WO 2018079420, see U.S. Patent Equivalent U.S. PGPub No. 20190252953 for English Translation).
Regarding claim 4/2/1, Tsuboi teaches (see figs. 14 and 15 above and annotated fig. 15 below) the outer peripheral adhesion protrusion portion (384) includes 5an inward facing surface (see annotated fig. 15 above) that faces an annular shaped inner surface of the outer peripheral adhesion recess portion (363), and an outward facing surface (see annotated fig. 15 above) that faces an annular shaped outer surface of the outer peripheral adhesion recess portion (363) (¶ 90; ¶ 93 to ¶ 95; ¶ 105). 
Tsuboi does not explicitly teach a thickness of the outer peripheral adhesive located between the 10outward facing surface and the outer peripheral adhesion recess portion is greater than a thickness of the outer peripheral adhesive located between the inward facing surface and the outer peripheral adhesion recess portion.
However, Matsuo teaches (see fig. 4 below) a thickness (d1) of the outer peripheral adhesive (90) located between the 10outward facing surface (103) and the outer peripheral adhesion recess portion (80) is greater than a thickness (d2) of the outer peripheral adhesive (90) located between the inward facing surface (105) and the outer peripheral adhesion recess portion (80) (¶ 36 to ¶ 42) in order to provide a highly reliable seal, prevent excess adhesive from flowing to electronic components and provide visual confirmation of the seal during assembly (Matsuo, ¶ 47; ¶ 48).

    PNG
    media_image4.png
    635
    620
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi and provide a thickness of the outer peripheral adhesive located between the 10outward facing surface and the outer peripheral adhesion recess portion is greater than a thickness of the outer peripheral adhesive located between the inward facing surface and the outer peripheral adhesion recess portion as taught by Matsuo in order to .
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Ogawa et al (Ogawa) (U.S. PGPub No. 20190372420).
Regarding claim 8/1, Tsuboi teaches the device of claim 1 but does not explicitly teach the annular cover includes an outer surface protrusion portion that protrudes from the outer surface of the annular cover and that faces an end portion of the drive unit.
However, Ogawa teaches (see figs. 1 and 5 below) the annular cover (90) includes an outer surface protrusion portion (94) that protrudes from the outer surface of the annular cover (90) and that faces an end portion of the drive unit (1) (¶ 66; ¶ 80 to ¶ 83; ¶ 94) in order to increase bonding strength (Ogawa, ¶ 94).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi and provide the annular cover includes an outer surface protrusion portion that protrudes from the outer surface of the annular cover and that faces an end portion of the drive unit as taught by Ogawa in order to increase bonding strength (Ogawa, ¶ 94).

    PNG
    media_image5.png
    479
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    724
    596
    media_image6.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Hamada (WO 2019159405, see English Machine Translation attached).
Regarding claim 9/1, Tsuboi teaches (see figs. 14 and 15 above the drive unit includes a motor, a frame (11, fig. 1) in which the motor is housed in a fixed state (¶ 26 to ¶ 28; ¶ 89), and 
a connector (361, element 361 is same as connector 61 shown in fig. 1, see ¶ 115) fixed to the frame, 10the inner peripheral adhesive (359) adheres the annular cover (380) and the connector (361) (¶ 26 to ¶ 28; ¶ 89; ¶ 115; ¶ 92). 
Tsuboi does not explicitly teach the outer peripheral adhesive adheres the annular cover to the frame.
However, Hamada teaches (see fig. 11 below) the outer peripheral adhesive (41) adheres the annular cover (12) to the frame (11) (Abstract; page 9, paragraphs 3-7) in order to prevent leaks and thereby improve reliability (page 3, paragraph 5; page 9 paragraph 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi and provide the outer peripheral adhesive adheres the annular cover to the frame as taught by Hamada in order to prevent leaks and thereby improve reliability (page 3, paragraph 5; page 9 paragraph 3).


    PNG
    media_image7.png
    686
    673
    media_image7.png
    Greyscale

Regarding claim 10/9/1, Tsuboi in view of Hamada teaches the device of claim 9, Tsuboi further teaches (see figs. 14 and 15 above) the frame includes a cylindrical 
Tsuboi in view of Hamada does not explicitly teach the outer peripheral adhesive adheres the annular cover, the motor case, and the frame end to each other.
However, Hamada further teaches (see fig. 11 above) the outer peripheral adhesive (41) adheres the annular cover (12), the motor case (11), and the frame end (15) to each other (Abstract; page 9, paragraphs 3-7) in order to prevent leaks and thereby improve reliability (page 3, paragraph 5; page 9 paragraph 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi in view of Hamada and provide the outer peripheral adhesive adheres the annular cover, the motor case, and the frame end to each other as further taught by Hamada in order to prevent leaks and thereby improve reliability (page 3, paragraph 5; page 9 paragraph 3).
	Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hayashi (U.S. PGPub No. 20160218583) teaches a stator is fixed to a frame of an electric motor. A rotor is rotatably mounted to the frame to face the stator in a radial direction. A heat sink, to which a control substrate is attached, is mounted in an opening of the frame. A motor cover is attached to a front end of the frame to cover the heat sink. An adhesive groove, which has a fixed depth and is filled with an adhesive, is formed on the front end. A joining portion is formed on the rear end of the motor cover, 
Kamoshida (U.S. Patent No. 9949394) teaches a motor vehicle internal combustion engine control apparatus which is constructed as a waterproof structure capable of having a long life while minimizing an increase in surface area of a case and a cover, thereby enabling miniaturization, decrease in cost, and increase in reliability to be satisfied. The motor vehicle internal combustion engine control apparatus is equipped with a substrate, a connector, and a case and cover which enclose the substrate, a waterproofing adhesive being disposed at a junction part between the cover and the case. Recessed portions are disposed at the junction part between the case and the cover. The sidewalls of one of the recessed portions are inserted into the other of the recessed portions to form a gap which is folded a plurality of times between the case and the cover and extends between the inside and the outside of the case and cover, said gap being formed so that the size of the gap on the outer side is formed to be larger than the size of the gap on the inner side. The gap is configured to be fluid-tight by the waterproofing adhesive filled in the gap.
Yamasaki (U.S. PGPub No. 20160094104) teaches a drive apparatus, a motor unit is received in an inside of a tubular section of a motor case, and a bottom plate section is fixed to a gear box. A closure is fitted to an inner wall of the tubular section on an inner side of an opening edge part of the motor case. A control device cover is fixed to an end part of the motor case, which is opposite from the gear box, to cover a control device. An O-ring fluid-tightly seals between the motor case and the gear box, and a bonding agent fluid-tightly seals between the control device cover and the motor case.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834